DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1-20 are pending and are examined.

Claim Objections
Claim 10 is objected to because of the following informalities:  “first microscopic collect device” should be corrected to “first microscopic collection device”.  Appropriate correction is required.

Claim 17, 18, and 19 are objected to because of the following informalities:  “each horizontal slot” should be corrected to “each of the horizontal slots”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 6, and 10, the limitations “a first slot formed downward toward a center of the work stand” and “the first slot is parallel to a second slot that is slanted downward at an angle into the work stand” are unclear and indefinite. if the first slot is also slanted downward at an angle since the first slot and second slot are parallel, yet the first slot is only formed downward toward a center, while the second slot is both parallel to the first slot and also slanted downward at an angle. Please clarify the axes and the angles that each slot is formed at.

Regarding Claim 11, the limitation “a plurality of vertical slits different from the first slit and the second slit formed horizontally on the top surface of the work stand” is unclear and indefinite. Does Applicant mean that the vertical slits formed horizontally, or are does Applicant mean that the first and second slit are formed horizontally and the vertical slits are different?  Please clarify the arrangement of the claimed slits. 

Regarding Claim 20, “the threaded hold” is unclear and indefinite. What is the threaded hold- should it be a threaded hole? Further, claim 20 is dependent on claim 13. Claim 13 recites “a plurality of threaded holes”? Is this the same or different threaded hole of the plurality of threaded holes recited in claim 13? Please clarify which “threaded hold” refers to.

Claims 2-5, 7-9, and 12-20 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiodo (US Patent 6,451,262; previously cited).

Regarding Claim 1, Chiodo teaches a work stand, comprising: a first slit formed on a top surface of the work stand, the first slit comprising a first slot formed downward toward a center of the work stand and configured to hold a first microscopic collection device, wherein the first microscopic collect device comprises a first holding element and a first collection platform, wherein the first collection platform of the first microscopic collection device is perpendicular to the top surface; and a second slit formed on the top surface of the work stand the second slit comprising a second slot that is slanted downward at an angle into the work stand and configured to bold a second microscopic collection device, wherein the second microscopic collection device comprises a second collection platform and a second holding element at an angle to the second collection platform, wherein the second collection platform of the second microscopic collection device is perpendicular to the top surface of the work stand (A series of parallel slots 22 is formed in top surface 18 for guiding a dissection instrument such as razor 24, as shown in FIG. 2, through a dissection specimen such as the rodent brain 21. The slots 22 define a series of upstanding vertical support members in the form of parallel planar support plates 25. Col. 3, lines 1-5. Another holder 10, constructed according to a conventional designs is shown in FIGS. 3 and 4. In this design, the base 12 is omitted and pedestal support 14 is in the shape of a grooved regular block. The recess 20 is formed as a rectangular groove or channel which opens out through opposed end walls 30, 32. Col. 3, lines 16-21. Limitations with “capable of” are intended use and the device would be capable of holding various sizes of structures such that the collection devices are held in the slots. The examiner notes the interpretation of claim 1 would be a first slot downward, and a second slot slanted downward at an angle as having the second slot just downward at a 90 angle. The examiner notes there is no comparison for the slanted downward angle relative to the other slits.)

Regarding Claim 4, Chiodo teaches the work stand of claim 1, further comprising: a third slit formed on the top surface of the work stand and capable of holding the first microscopic collection device or the second microscopic collection device by inserting a side of the first holding element or the second holding element into the third slit; a fourth slit formed on a first side surface of the work stand and perpendicular to the third slit; and a fifth slit formed on a second side surface of the work stand and perpendicular to the third slit, wherein the fourth slit and the fifth slit are capable of immobilizing the first microscopic collection device or the second microscopic collection device (A series of parallel slots 22 is formed in top surface 18 for guiding a dissection instrument such as razor 24, as shown in FIG. 2, through a dissection specimen such as the rodent brain 21. The slots 22 define a series of upstanding vertical support members in the form of parallel planar support plates 25. Col. 3, lines 1-5. Another holder 10, constructed according to a conventional designs is shown in FIGS. 3 and 4. In this design, the base 12 is omitted and pedestal support 14 is in the shape of a grooved regular block. The recess 20 is formed as a rectangular groove or channel which opens out through opposed end walls 30, 32. Col. 3, lines 16-21. Limitations with “capable of” are intended use and the device would be capable of holding various sizes of structures such that the collection devices are held in the slots.).

Regarding Claim 5, Chiodo teaches the work stand of claim 1, further comprising material capable of being flame sterilized (The holder may be rough cast and then machined or completely machined from stock material. A stock material such as stainless steel would be capable of being flame sterilized. Col. 2, 54-57.).  

Regarding Claim 6, Chiodo teaches a work stand, comprising: a base shaped in a rectangular prism that is shaped to sit on a flat surface, wherein the base comprises three slots on a top surface, wherein: a first slot formed downward toward a center of the work stand and that is configured to hold a microscopic collection device comprising a first holding element and a first collection platform, wherein the first collection platform of the microscopic collection device is perpendicular to the top surface; and the first slot is parallel to a second slot that is slanted downward at an angle into the work stand and parallel to a length of the top surface, wherein the second slot is configured to hold the microscopic collection device on its side when inserted (A series of parallel slots 22 is formed in top surface 18 for guiding a dissection instrument such as razor 24, as shown in FIG. 2, through a dissection specimen such as the rodent brain 21. The slots 22 define a series of upstanding vertical support members in the form of parallel planar support plates 25. Col. 3, lines 1-5. Another holder 10, constructed according to a conventional designs is shown in FIGS. 3 and 4. In this design, the base 12 is omitted and pedestal support 14 is in the shape of a grooved regular block. The recess 20 is formed as a rectangular groove or channel which opens out through opposed end walls 30, 32. Col. 3, lines 16-21. Limitation with “configured to” is intended use and the device would be capable of holding various sizes of structures such that the collection devices are held in the slots or held in a particular direction).  

Regarding Claim 7, Chiodo teaches the work stand of claim 6, wherein the microscopic collection device, when inserted into the second slot, is positioned parallel to the top surface (this claim is directed to intended use. First, “the microscopic collection device” is a limitation recited after “configured to”. Second, the limitation “when inserted” is also directed to intended use. The device as taught by Chiodo would be capable of holding the microscopic collection device such that when it is inserted it will be held at a particular position.)

Regarding Claim 10, Chiodo teaches a work stand shaped in a cube configured to hold a plurality of microscopic collection devices, comprising: a first slit formed on a top surface of the work stand, the first slit comprising a first slot formed downward toward a center of the work stand and configured to hold and configured to hold a first microscopic collection device of the plurality of microscopic collection devices comprising a first collection platform, wherein the first microscopic collect device comprises a first collection platform, wherein the first collection platform of the first microscopic collection device is perpendicular to the top surface; a second slit formed on the top surface of the work stand and capable of holding a second microscopic collection device of the plurality of microscopic collection devices comprising a second collection platform and a second holding element at an angle to the second collection platform, wherein the second collection platform of the second microscopic collection device is perpendicular to the top surface; andAtty. Dkt. No. 2272.2130001- 20 - two slots that are formed into sides of the work stand and perpendicular to the first slit (A series of parallel slots 22 is formed in top surface 18 for guiding a dissection instrument such as razor 24, as shown in FIG. 2, through a dissection specimen such as the rodent brain 21. The slots 22 define a series of upstanding vertical support members in the form of parallel planar support plates 25. Col. 3, lines 1-5. Another holder 10, constructed according to a conventional designs is shown in FIGS. 3 and 4. In this design, the base 12 is omitted and pedestal support 14 is in the shape of a grooved regular block. The recess 20 is formed as a rectangular groove or channel which opens out through opposed end walls 30, 32. Col. 3, lines 16-21. Limitations with “capable of” are intended use and the device would be capable of holding various sizes of structures such that the collection devices are held in the slots.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiodo (US Patent 6,451,262; previously cited).

Regarding Claim 2, Chiodo teaches the work stand of claim 1 and teaches Although recess 20 is in the shape of a rectangular groove or channel, and the chamber 36 is a substantially rectangular void underlying recess 20, all the structural relationships discussed above in connection with FIGS. 5 through 8 apply equally to FIGS. 9 and 10. Col. 4, lines 33-37. 
Chiodo is silent to wherein the second slot is formed at an angle that is approximately the same as the angle between the second collection platform and the second holding element.
Regarding the angle in which the second slit is formed, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second slot to be formed at an angle that is approximately the same as the angle between the second collection platform and the second holding element in the device of Chiodo in order to allow for easy insertion and removal from a slit.

Regarding Claim 3, Chiodo teaches the work stand of claim 1.
Chiodo is silent to wherein the angle of the second slot is approximately 30o.  
Regarding the angle of the slot, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the angle of the second slot to be approximately 30o in order to allow for easy insertion and removal. 

Regarding Claim 8, Chiodo teaches the work stand of claim 6, further comprising a slot that formed into sides of the work stand and perpendicular to the first slot (As best seen in FIGS. 6, 7 and 8, a major feature of the present invention is the provision of a cavity or chamber 36 formed through the bottom surface 38 of support 14. Although support 14 is shown as a generally cylindrical member, it may be formed with any suitable shape such as a rectangular, polygonal, or irregular shaped bar, block or column. Chamber 36 maybe cast and/or machined into the interior of support 14 and may have a cylindrical shape as shown. Of course, any shape such as a hemispherical or frustoconical shape may be used to form and define chamber 36, as long as most and preferably all of the slots 22 communicate freely and directly with chamber 36. Col. 3, lines 35-48).
Chiodo is silent to a second slot.
Regarding a second slot, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second slot in the into the side of the work stand and perpendicular to the first slot in the device of Chiodo, in order to allow for a second cavity to hold additional reagents.
	
Regarding Claim 9, modified Chiodo teaches the work stand of claim 8, wherein the two slots that are formed into the sides are configured to hold a band element wrapped around the microscopic collection device (the two slots would be capable of being configured to hold a band element).  

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiodo (US Patent 6,451,262; previously cited), in view of Berthold (US Patent 5,098,663; previously cited), and further in view of Levin (US Patent 4,834,946; previously cited).

Regarding Claim 13, modified Chiodo teaches the work stand of claim 12.
Modified Chiodo is silent further comprising: a plurality of threaded holes located in the hollowed base.
Levin teaches in the related art of apparatus for screening samples. These screw holes register with base plate threaded holes 16 around the edges of the base plate and a central, threaded screw hole 17 in the base plate. Col. 4, lines 67-68 and Col. 5, lines 1-4.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of threaded holes, as taught by Levin, located in the hallowed base, in the device of modified Chiodo, in order to allow for threadedly engaging with fasteners such as a screw.

Regarding Claim 20, modified Chiodo teaches the work stand of claim 13, wherein the threaded hold is configured to hold a rubber foot to stabilize the work stand (a threaded hold would be capable of being configured to hold another structure such as a rubber foot).


	Response to Arguments
Applicant’s arguments, see page 8, filed 2/2/22, with respect to an objection the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Applicant’s arguments, see page 9, filed 2/2/22, with respect to an objection of claim 13 have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn. 

Applicant’s arguments, see page 9, filed 2/2/22, with respect to an objection of claim 13 have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn. 

Applicant’s arguments, see page 9, filed 2/2/22, with respect to the 112b rejection of claim 11 have been fully considered and are persuasive.  The 112b rejection of claim 11 has been withdrawn. The examiner notes that new 112b rejections are made over the claims.

Applicant’s arguments, see page 11, filed 2/2/22, with respect to the 103 rejection of claim 11 have been fully considered and are persuasive.  Therefore, the 103 rejection of claims 11 and 12 has been withdrawn. 

Applicant's arguments, see pages 9-11, filed 2/2/22 regarding the 102 and 103 rejections have been fully considered but they are not persuasive. 

First, Applicant argues that claims 1 and 10 has been amended.
In response, the examiner notes that the amendment does not differentiate between the slots. In the amended limitation, “the first slit comprising a first slot formed downward toward a center of the work stand” and “the second slit comprising a second slot that is slanted downward at an angle into the work stand” are interpreted similarly would be equivalents for example as the first slot could be formed by downward slope that is toward a center. A slope would also be slanted downward at an angle. Therefore, the rejection is maintained. Since the rejection of claim 1 and 10 are maintained, the dependent claims some of which are rejected under 103 are maintained. Some of the new claims are allowable subject matter. Applicant may specify axes as related to the vertical and horizontal directions and how far along the slots or slits extend along the device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798